Perlin, C.J. On May 9, 1965, one Ella Miller was admitted to a hospital in the City of Belleville, Illinois, which was operated by claimant, The Protestant Hospital Builders’ Club, d/b/a Memorial Hospital, 4501 North Park Drive, Belleville, Illinois. An application was made to respondent on the same date for aid under the program of Assistance to the Medically Indigent Aged. Claimant alleges that it furnished room and care, drugs, medical supplies and laboratory services to said Ella Miller from May 9, 1965 to May 22, 1965, and that the reasonable, usual and customary charges for such services and supplies in Belleville, Illinois and its vicinity is and was $344.03. In its complaint, claimant further alleges that a statement for such services and supplies was presented to the Department of Public Aid, but payment was denied because of the lapse of the appropriation for the biennium in which such supplies and services were rendered. A stipulation in lieu of evidence was entered into between claimant and respondent in which it is stated: “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $344.03.” A report of the Department of Public Aid, signed by Gershom Hurwitz, Assistant to the Director, is attached to said stipulation. Paragraph 2 thereof states: “Claimant is justly entitled to the amount of $344.03, and the Department has not paid the said amount.” This Court has repeatedy held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. St. Mark’s Hospital, Decatur, of the Hospital Sisters of the Third Order of St. Francis, An Illinois Corporation, vs. State of Illinois, Case No. 5261, opinion filed February 24, 1966; Centreville Township Hospital vs. State of Illinois, Case No. 5279, opinion filed May 10, 1966. It appears that all qualifications for an award have been met in the instant case. Claimant, The Protestant Hospital Builders’ Club, d/b/a Memorial Hospital, 4501 North Park Drive, Belle-ville, Illinois, is, therefore, hereby awarded the sum of $344.03.